

115 HR 6105 IH: LEOSA Reform Act
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6105IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Bacon (for himself, Mr. Perry, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to improve the Law Enforcement Officer Safety Act.
	
 1.Short titleThis Act may be cited as the LEOSA Reform Act. 2.Improvements to the Law Enforcement Officer Safety Act (a)Allowing qualified current or retired law enforcement officers To carry a firearm in a school zoneSection 922(q)(2)(B) of title 18, United States Code, is amended—
 (1)by striking or at the end of clause (vi); (2)by striking the period at the end of clause (vii) and inserting ; or; and
 (3)by adding at the end the following:  (viii)by an individual authorized by section 926B or 926C to carry a concealed firearm..
				(b)Allowing qualified current or retired law enforcement officers To carry a firearm on property open
 to the public (including on Amtrak)Each of paragraphs (1) and (2) of sections 926B(b) and 926C(b) of such title are amended by inserting , except to the extent that the laws apply to property open to the public before the semicolon.
			(c)Allowing qualified current or retired law enforcement officers To carry a firearm in a national
 parkEach of sections 926B(a) and 926C(a) of such title is amended by inserting or any regulation prescribed by the Secretary of the Interior pertaining to a unit of the National Park System after thereof.
			(d)Allowing qualified current or retired law enforcement officers To carry an ammunition magazine of
 any capacityEach of sections 926B(e)(2) and 926C(e)(1)(B) of such title is amended by inserting and an ammunition magazine before not expressly. (e)Allowing retired law enforcement officers To qualify for concealed carry by passing a State-Approved qualification course for retired officers or a course needed To obtain a concealed carry permit in the StateSection 926C(d)(2)(B) of such title is amended—
 (1)in the matter preceding clause (I), by striking active duty officers each place it appears; (2)in clause (I)—
 (A)by striking active duty; and (B)by striking or at the end;
 (3)in clause (II), by striking the period and inserting ; or; and (4)by adding at the end the following:
					
 (III)the standards set by the agency referred to in paragraph (1) to carry a firearm of the same type as the concealed firearm..
				